Filing # 1 S587) BYR OS ESV HEBO QB $336 No Filed 09/11/20 Page 1 of 5 PageID 21

IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
IN AND FOR HILLSBOROUGH COUNTY, FLORIDA

CIVIL DIVISION
ADYS LOPEZ
Plaintiff,
-VS-
SF MARKETS, LLC d/b/a CASE NO.::

SPROUTS FARMERS MARKET and
UNKNOWN STORE MANAGER

Defendants.

COMPLAINT

Plaintiff, ADYS LOPEZ, by and through their undersigned attorneys, and sues Defendants,
SF MARKETS, LLC d/b/a SPROUTS FARMERS MARKET and UNKNOWN STORE
MANAGER, and allege:

1, This is an action for damages that exceeds the sum of THIRTY THOUSAND
DOLLARS ($30,000.00), exclusive of costs, interest and attorneys’ fees (The estimated value of
Plaintiff's claim is in excess of the minimum jurisdictional threshold required by this Court).
Accordingly, Plaintiff has entered “$30,001” in the civil cover sheet for the “estimated amount of
the claim” as required in the preamble to the civil cover sheet for jurisdictional purposes only (the
Florida Supreme Court has ordered that the estimated “amount of claim” be set forth in the civil
cover sheet for data collection and clerical purposes only). The actual value of Plaintiff’s claim will
be determined by a fair and just jury in accordance with Article 1, Section 21, Fla. Const.

2. At all times material hereto, Plaintiff, ADYS LOPEZ, was a resident of

Hillsborough County, Florida.

 
Case 8:20-cv-02140-CEH-CPT Document1-6 Filed 09/11/20 Page 2 of 5 PagelD 22

3, At all times material hereto, the Defendant, SF MARKETS, LLC d/b/a SPROUTS
FARMERS MARKET, was authorized and doing business in Hillsborough County, Florida.

4, At all times material hereto, Defendant, SF MARKETS, LLC d/b/a SPROUTS
FARMERS MARKET, owned, operated and maintained a store located at 15110 N, Dale Mabry
Hwy, Tampa, FL 33618.

5. At all times material hereto, Defendant, UNKNOWN STORE MANAGER was a
resident of Hillsborough County, Florida.

6. At all times material hereto, Defendant, UNKNOWN STORE MANAGER, was
employed by Defendant, SF MARKETS, LLC d/b/a SPROUTS FARMERS MARKET, as a store
manager.

7. On February 19, 2019, the Plaintiff went to the subject store and encountered an old
and torn mat causing her to fall sustaining injures.

COUNT I - CLAIM AGAINST SF MARKETS, LLC d/b/a SPROUTS FARMERS
MARKET

8. Defendant, SF MARKETS, LLC d/b/a SPROUTS FARMERS MARKET, owed the
Plaintiff, a business visitor upon the premises, the duty to exercise reasonable care for the safety of
all customers.

9. Defendant, SF MARKETS, LLC d/b/a SPROUTS FARMERS MARKET, by and
through its employees, servants, and/or agents could reasonably anticipate that its mode of operation
for ensuring that the floor of the store was not left in a slippery and dangerous condition was not
reasonable.

10. Defendant, SF MARKETS, LLC d/b/a SPROUTS FARMERS MARKET, breached
the duty owed to the Plaintiff by committing one or more of the following omissions or

commissions:

 

 
Case 8:20-cv-02140-CEH-CPT Document1-6 Filed 09/11/20 Page 3 of 5 PagelD 23

a. Negligently failed to maintain or adequately maintain the floor space by

allowing a torn and ripped mat to create a tripping hazard in walkway;
b. Negligently failed to inspect or adequately inspect the subject walkway and
remove old and ripped mat; and,
c. Negligently failed to warn of the dangerous condition of the old and ripped
mat which presented a tripping hazard.
11. As adirect and proximate cause of the negligence of the Defendant, SF MARKETS,
LLC d/b/a SPROUTS FARMERS MARKET, as heretofore alleged, the Plaintiff tripped and fell on
this dangerous mat sustaining injuries and damages as hereinafter alleged.
12. As a direct and proximate result of the negligence of the Defendant, SF MARKETS,
LLC d/b/a SPROUTS FARMERS MARKET, as heretofore alleged, the Plaintiff was injured in and
about her body and extremities; incurred medical expenses for the treatment of said injuries;
incurred pain and suffering of both a physical and mental nature; incurred a permanent injury to the
body as a whole; incurred loss of ability to lead and enjoy a normal life; incurred loss of wages and
a loss of wage earning capacity, all of which are either permanent or continuing in nature and the
Plaintiff, ADYS LOPEZ, will sustain said loss in the future.
WHEREFORE, the Plaintiff demands judgment against the Defendant, SF MARKETS,
LLC d/b/a SPROUTS FARMERS MARKET, in an amount in excess of Thirty Thousand
($30,000) Dollars, and requests a trial by jury of all issues triable as of right by a jury.

COUNT IT
CLAIM AGAINST UNKNOWN STORE MANAGER

Plaintiff reiterates and realleges paragraphs 1 through 12 as if more fully set forth sherein

and further alleges:

 
Case 8:20-cv-02140-CEH-CPT Document1-6 Filed 09/11/20 Page 4 of 5 PagelD 24

13. At all times material hereto, Defendant, UNKNOWN STORE MANAGER, as
manager of said store referred to in numbered paragraph 5 above, was in control of said business
premises and as such owed a duty of reasonable care to maintain the premises in a reasonably safe
condition for the safety of business invitees on the premises.

14, Being in control of said business premises, Defendant, UNKNOWN STORE
MANAGER, owed a duty to the Plaintiff, and other business invitees on the premises, to exercise
reasonable care to maintain the premises in such a manner as to avoid injury or damages to business
invitees, such as Plaintiff.

15. Defendant, UNKNOWN STORE MANAGER, negligently failed to exercise
reasonable care relating to the said premises while under his control in that he failed to take
reasonable precautions to maintain said premises in a safe condition.

16. Among the duties of Defendant as being the person in control of the premises
referred to in numbered paragraphs 5 and 6 above, was to conduct, personally or through those
under his control, reasonable periodic inspections, at reasonable intervals, to discover and to remove
dangerous hazards from the property including ripped and old mats.

17. As a direct and proximate result of the failure of Defendant, UKNOWN STORE
MANAGER, while being in control of said business premises referred to in numbered paragraphs 5
and 6 above, to keep the premises free from dangerous conditions that might foreseeably give rise to
loss, injury or damage, said Defendant acted negligently by failing to exercise reasonable care in the
maintenance, inspection, warning or mode of operation of said business premises, resulting in

Plaintiff suffering injuries and damages as a result of the dangerous condition on floor.

 

 
Case 8:20-cv-02140-CEH-CPT Document 1-6 Filed 09/11/20 Page 5 of 5 PagelD 25

18. As a direct and proximate result of the negligence of Defendant, UNKNOWN
STORE MANAGER, as above alleged, Plaintiff, suffered bodily injury and resulting pain,
suffering, disability, aggravation of pre-existing conditions, mental anguish, loss of capacity for the
enjoyment of life, loss of earnings or earning ability, medical expenses and divers other expenses.

19. The injuries sustained by Plaintiff are permanent within a reasonable degree of
medical probability, and continuing in nature and Plaintiff will continue to suffer such losses in the
future.

WHEREFORE, Plaintiff demands judgment against the Defendant, UNKNOWN STORE
MANAGER, in an amount in excess of Thirty Thousand ($30,000) Dollars, and requests a trial
by jury of all issues triable as of right by a jury.

DATED this __25 day of August, 2020.

s/ Joseph Kopacz
Joseph A. Kopacz, Esq.
Morgan & Morgan Tampa, P.A.
One Tampa City Center
201 N. Franklin Street, 7th Floor
Tampa, FL 33602
Tele: (813) 223-5505
Fax: (813) 223-5402

Florida Bar #: 0046789
Attorney for Plaintiff

 

 
